Citation Nr: 0326349	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-16 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cause of death, to 
include entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to compensation for cause of death under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1940 to August 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
this case was previously remanded for certain procedural 
considerations and further notice and/or development under 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA).  However, 
the Board further notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
appeared to hold in Kuzma v. Principi, No. 03-7032 (Fed.Cir. 
Aug. 25, 2003), that the VCAA is not applicable to claims 
filed prior to the effective date of the VCAA, and finds that 
the Department of Veterans Affairs (VA) has otherwise 
satisfied its duty to assist appellant with respect to the 
instant claims.  Therefore, this matter is ready for current 
appellate consideration.


FINDINGS OF FACT

1.  A January 1997 rating decision granted the veteran a 100 
percent schedular rating for post-traumatic stress disorder 
(PTSD) with somatization and anxiety, effective from January 
25, 1994; the veteran's PTSD had previously been rated as 30 
percent disabling since February 23, 1983.  The record 
reflects that the veteran died in February 1999.

2.  The death certificate indicates that the immediate cause 
of death was respiratory failure, with acute respiratory 
distress syndrome and aspiration pneumonia listed as 
underlying causes.  

3.  The medical evidence establishes that the respiratory 
failure, acute respiratory distress syndrome, and aspiration 
pneumonia which caused or contributed to the veteran's death 
were not incurred in service, and establishes that service-
connected disability, or treatment thereof, did not cause, 
contribute to, or accelerate his death.

4.  Prior to January 25, 1994, the record does not reflect 
correspondence or other documents from the veteran that can 
be interpreted as seeking a 100 percent rating based on his 
service-connected disability; in fact, in a November 1992 
letter, the veteran expressed a desire for an increased 
disability rating of 50 percent.

5.  A fall incident coincident with the veteran's terminal VA 
hospitalization was an intervening event that was not a 
result of treatment or an examination rendered by the VA.


CONCLUSIONS OF LAW

1.  The death of the veteran was not caused by a disability 
incurred in or aggravated by service, nor did a service-
connected disability cause or contribute materially or 
substantially to the veteran's death.  38 U.S.C.A. §§1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2002).

2.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 4.16 
(2002).

3.  The requirements for compensation for cause of death 
under the provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board again notes that the claims for 
service connection for cause of death, to include entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002), and to compensation for cause of death under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), are apparently 
not governed by the VCAA.  However, the Board further notes 
that numerous steps were taken to advise the appellant of the 
need to submit evidence linking the veteran's death to 
service-connected disability, demonstrating the veteran was 
entitled to a 100 percent rating for a ten year period prior 
to his death, or connecting his death to VA treatment.  More 
specifically, appellant was advised in the May 2000 statement 
of the case that evidence received in connection with the 
claims failed to establish any relationship between the 
veteran's death and service or his service-connected PTSD, 
and also failed to establish that death occurred as a result 
of any fault on the part of VA in rendering treatment to the 
veteran during his terminal VA hospitalization.  Moreover, 
following the Board's May 2001 remand that was predicated on 
the assumption that the veteran's claims were subject to the 
recently enacted VCAA, a June 2001 letter to appellant from 
the regional office (RO) noted that appellant still needed to 
provide medical evidence that indicated that the disability 
that caused the veteran's death was related to service or 
service-connected disability, a March 2003 supplemental 
statement of the case notified appellant that she was 
ineligible for 38 U.S.C.A. § 1318 benefits since the veteran 
did not have a total evaluation for 10 continuous years prior 
to death and there was no evidence that he was entitled to a 
total evaluation prior to the effective date of his total 
rating, and a June 2003 letter from the RO to appellant 
indicated that she must include medical evidence 
demonstrating a reasonable possibility that the disability 
that caused the veteran's death resulted from VA treatment.  

Accordingly, the Board concludes that the appellant was 
clearly aware of the type of evidence that was still 
necessary for her to succeed with respect to each of the 
claims pending on appeal, and that it was her responsibility 
to come forward with such evidence.  The Board further notes 
that since the adjudication of the claims for benefits under 
38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1151 is predicated on 
facts that are not in dispute, there is no reasonable 
expectation that development would help to further 
substantiate those claims.  Consequently, based on all of the 
foregoing, the Board finds that VA has complied with its duty 
to assist the appellant in this matter, and that remand for 
further notice and/or development of these claims is not 
warranted.


I.  Entitlement to Service Connection for Cause of Death, to 
include Entitlement to Benefits under the Provisions of 
38 U.S.C.A. § 1318

In her July 2000 substantive appeal, appellant asserts that 
it was at least as likely as not that the veteran's PTSD 
contributed materially and substantially to cause his death 
or contributed and/or aggravated the respiratory failure due 
to acute respiratory distress syndrome and aspiration 
pneumonia that caused his death.

Determinations as to whether service connection may be 
granted for a disorder which caused or contributed to the 
cause of the veteran's death are based on the same statutory 
and regulatory provision governing determinations of service 
connection generally.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  Service connection may be 
granted for any disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

None of the veteran's service medical records discloses any 
reference to a respiratory disorder or pneumonia.  An August 
1945 chest X-ray was interpreted to reveal no evidence of 
active pulmonary disease.

VA outpatient records from October 1993 reflect the veteran's 
complaint of an upper respiratory infection of three days 
duration with cough, no sputum, and no hemoptysis or 
temperature.  There were no wheezes, rales or rhonchi, and 
the assessment at this time included anxiety and chronic 
obstructive pulmonary disorder (COPD).  

A January 1997 rating decision granted the veteran a 100 
percent schedular rating for PTSD with somatization and 
anxiety, effective from January 25, 1994; the veteran's PTSD 
had previously been rated as 30 percent disabling since 
February 23, 1983.  

The veteran's final VA hospitalization records reflect that 
the veteran was admitted on February 12, 1999 with left lower 
lobe pneumonia after a previous admission at E. Hospital with 
a three-day history of dyspnea and flu-like symptoms.  The 
final diagnosis included adult respiratory distress syndrome 
and aspiration pneumonia.

The record indicates that the veteran was 79 years old when 
he died in February 1999, and that a death certificate 
indicates that the immediate cause of death was respiratory 
failure, with acute respiratory distress syndrome and 
aspiration pneumonia listed as underlying causes.  There is 
no medical evidence indicating that these conditions 
manifested during active service, or that they were causally 
related to the veteran's service-connected PTSD.  The Board 
must point out that the clinical evidence of record 
overwhelmingly and consistently indicates that the first 
manifestations of any respiratory disorder appeared in 1993, 
and while such symptoms resulted in a diagnosis of COPD, they 
were not related to the veteran's PTSD or to service.  There 
is no medical evidence or record that suggests, much less 
indicates, that any respiratory disorder had been present in 
service or was caused by the veteran's PTSD.  In this regard, 
the Board finds that appellant has been adequately advised of 
the need of such evidence, and has not been able to provide a 
medical opinion in support of such a relationship.

In the instant case, the only evidence in support of the 
appellant's assertion that it was at least as likely as not 
that PTSD contributed materially and substantially to cause 
the veteran's death or contributed and/or aggravated the 
respiratory failure due to acute respiratory distress 
syndrome and aspiration pneumonia that caused his death 
consists of her own statements.  There is nothing in the 
record to show the appellant is other than a lay party 
without any medical expertise.  The United States Court of 
Appeal for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") has held that a lay person can provide probative 
eyewitness evidence of visible symptoms, however, a lay 
person cannot provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, her evidentiary assertions 
concerning medical causation lack any probative value.  

In summary, the Board finds that the more probative and 
persuasive evidence of record establishes that respiratory 
failure, acute respiratory distress syndrome, and aspiration 
pneumonia had their onset many years after service.  No 
physician or other health care provider has indicated on the 
record that such conditions were present during service, and 
the lay assertions to the effect that they are related to 
service or service-connected PTSD are neither competent nor 
probative of the critical issue as to entitlement to service 
connection for cause of the veteran's death.  In view of the 
lack of evidence of relevant symptoms in service or post 
service until 1993, and the lack of any competent medical 
evidence to support the claim, the Board has no alternative 
but to conclude that a preponderance of the evidence is 
against the appellant's claim.  Nothing in this determination 
is in any way intended to cast any doubt upon the good faith 
of the appellant's belief that her claim is valid.  The facts 
and the law, however, do not provide a basis for the Board to 
take favorable action on the record in this case.  

As for the claim for benefits under 38 U.S.C.A. § 1318 (West 
2002), as the Board advised appellant in its remand of May 
2001, the surviving spouse of a deceased veteran is eligible 
for dependency and indemnity (DIC) benefits "as if" the 
veteran's death were service connected, if the veteran was, 
at the time of death, "in receipt of or entitled to receive" 
compensation for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. § 
1318(b)(1) (West 2002); 38 C.F.R. § 3.22 (2002).  

The Board notes that the case law interpreting the phrase "or 
entitled to receive" in 38 U.S.C.A. § 1318, and in 38 
U.S.C.A. § 1311, a similar provision, has shifted, more than 
once, during the pendency of this appeal.  The appellant in 
this case has been advised that she may be eligible for DIC 
under 38 U.S.C.A. § 1318 if the veteran "should have" been 
entitled to a total disability rating for the 10 years 
preceding death, even though the veteran did not appeal the 
assignment of an effective date of January 25, 1994 for his 
total disability evaluation or seek an effective date prior 
to January 25, 1994 for that total evaluation.

The Board notes that, although the Court in Wingo v. West, 11 
Vet. App. 307 (1998) determined that such "hypothetical 
entitlement" could only be pursued by a survivor under 
section 1318 if there was no determination on the issue 
during the veteran's lifetime, the United States Court of 
Appeals for the Federal Circuit determined, in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001), that VA's 
regulations governing the same language in section 1318 and 
section 1311 were inconsistent, allowing survivors to claim 
hypothetical entitlement under section 1311 without regard to 
determinations made in the veteran's lifetime.  The Federal 
Circuit ordered VA to revise its regulations so that 
survivors' rights were consistent under both statutes.  
Revised regulations have been published.  67 Fed. Reg. 
16,309, 16,317 (April 5, 2002).  Even more recent authority 
also supports the new regulations' bar of "hypothetical 
entitlement" claims.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).  However, consistent with Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the appellant in this case 
is entitled to the interpretation of the regulations which is 
most favorable.  The Board finds that, for purposes of this 
case, the determination of the veteran's entitlement to a 
total rating for purposes of DIC is not governed by the 
determination during his lifetime.

With reference to DIC benefits under section 1318, the Court 
explained, in Marso v. West, 13 Vet. App. 260 (1999), that a 
survivor of a deceased veteran may establish eligibility for 
DIC under section 1318(b)(1) if the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time, or, if the veteran would have been in receipt 
of a 100 percent disability rating for such time but for 
clear and unmistakable error (CUE) in a final RO or Board 
decision.  As discussed above, the appellant has also been 
advised that she may prove "hypothetical entitlement."

With regard to the first theory of entitlement, based on 
actual receipt of an assigned 100 percent rating, it is noted 
that in this case, the veteran was not in receipt of a total 
rating for 10 years prior to his death.  A 100 percent 
schedular rating was assigned effective in January 1994, a 
little over five years prior to the veteran's death.  Thus, 
the appellant is not entitled to DIC benefits on this basis.

In addition, with regard to the theory of "hypothetical 
entitlement" to DIC benefits, the evidence of record prior 
to the January 25, 1994 effective date for the veteran's 
total rating does not reflect any claim that could be 
interpreted as a claim for either the maximum 100 percent 
schedular rating for PTSD or a total rating based on 
individual unemployability due to service-connected 
disability.  In fact, in a November 1992 letter, the veteran 
expressed a desire for an increased disability rating of 50 
percent in apparent recognition of the fact that his PTSD was 
not of sufficient severity to justify a total disability 
rating.  Moreover, the Board's review of treatment records 
for the five year period immediately preceding January 25, 
1994 does not reflect that the veteran's PTSD was of 
sufficient severity throughout this period to have justified 
a 100 percent rating even if he had pursued such a claim.  
Thus, although the precise scope of "hypothetical 
entitlement" remains undefined, the Board finds that it is 
not available where there is no claim that can form the 
predicate for such entitlement, the treatment records do not 
support a 100 percent rating, and the veteran himself 
recognized that he was not entitled to a total disability 
rating.  Accordingly, it is concluded that the veteran would 
not have been "otherwise entitled" to receive total 
disability compensation for more than ten years immediately 
before his death, and that "hypothetical entitlement" to 
38 U.S.C.A. § 1318 (West 2002) benefits is also not 
warranted.  

Therefore, appellant's claim for benefits under 38 U.S.C.A. 
§ 1318 must also be denied.


II.  Entitlement to Compensation for Cause of Death under the 
Provisions of 38 U.S.C.A. § 1151 (West 2002).

The appellant primarily maintains that a fall incident that 
occurred during the veteran's terminal hospitalization caused 
injuries that caused or contributed to the veteran's death 
several days later, and once again, the Board does not doubt 
the appellant's sincere belief that there must be a 
connection based at least in part on the veteran's apparent 
physical decline following the fall and the severity of his 
injuries.

However, under 38 U.S.C.A. § 7104(c) (West 2002), the Board 
is bound in its decisions by the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  

In this regard, in VAOPGCPREC 1-99 (Feb. 16, 1999), the VA 
General Counsel determined that 38 U.S.C.A. § 1151 (2002) 
authorizes compensation only for disability resulting from 
the treatment or examination itself at a VA facility, and not 
for disability due to such intervening causes as a sexual 
assault or another intentional tort; remedies for such acts 
are beyond the scope of section 1151.  See also Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993) (section 1151 does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of 
actions by the VA); VAOPGCPREC 7-97 (Jan. 29, 1997) (section 
1151 does not cover injuries which were merely incurred 
during or coincident with hospitalization but not as a result 
of hospitalization).

The Board notes that while the record reflects that the fall 
occurred while the veteran was in the hospital and at a time 
when a catheter and "I.V." were in place, the Board's 
reading of VAOPGCPREC 1-99 does not negate the requirement 
that injury result from treatment itself, and not from an 
incident that is merely coincident with that treatment.  

In a case like this, where the law and not the evidence is 
dispositive, the appellant's claim should be denied because 
of the lack of legal entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1996).  Since the appellant 
seeks compensation under 38 U.S.C.A. § 1151 for death 
incurred as a result of an intervening cause during a VA 
hospitalization, and not as a result of treatment or an 
examination rendered by the VA, this claim, which is without 
legal merit, must also be denied.











ORDER

Entitlement to service connection for cause of death, to 
include entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002), is denied.

Entitlement to compensation for cause of death under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), is denied.


	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



